Citation Nr: 0033785	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  91-49 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  This appeal arises from October 1990 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Boston, Massachusetts, regional office (RO), 
which, in pertinent part, held that new and material evidence 
had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder and denied 
service connection for post-traumatic stress disorder.  

In April 1992 and August 1996, the Board of Veterans' Appeals 
(Board) remanded the case for additional development.  
Subsequent rating actions have continued the prior denials.


FINDINGS OF FACT

1.  Reasonable efforts have been made to substantiate the 
veteran's claims, and the duty to assist has been met.

2.  The veteran did not participate in combat, and the 
objective evidence does not serve to confirm his claimed 
stressors; the veteran's own statements as to his Vietnam 
experiences are neither credible nor consistent with the 
facts of record.

3.  The diagnosed post-traumatic stress disorder is not shown 
to be due to stressors during military service.

4.  The RO, by a rating decision dated in November 1982, held 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder; the basis for the Board's 
decision was that there was no evidence of a nexus between 
the personality disorder diagnosed during his period of 
service and any current acquired psychiatric disorder; the 
veteran did not appeal that decision and it became final.

5.  The evidence added to the record since the RO's rating 
decision of November 1982 is either cumulative in nature or 
not material in that it does not demonstrate a nexus between 
the personality disorder diagnosed during the veteran's 
period of service and any current acquired psychiatric 
disorder, or that a psychosis was present during the first 
postservice year.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

2.  The RO's November 1982 rating decision is final; new and 
material evidence has not been submitted, and the veteran's 
claim for service connection for an acquired psychiatric 
disorder has not been reopened.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic Stress Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).

The first mention of post-traumatic stress disorder in the 
record was on a VA outpatient record in 1988.  VA 
examinations in April 1990 and September 1992 resulted in 
diagnoses of post-traumatic stress disorder, and private 
health care providers also noted post-traumatic stress 
disorder.

Pursuant to the Board's August 1996 remand, the RO attempted 
to verify the veteran's claimed stressors.  The veteran 
provided a written statement dated in July 1998 that set 
forth his claimed stressors.  Essentially, the veteran 
contended that while a military policeman at the Tuy Hoa Air 
Base in Vietnam, he had run-ins with American service 
personnel that resulted in him fearing for his safety; that 
he once shot and killed a Vietnamese civilian who approached 
his guard tower on a moped; and that during his psychiatric 
evaluation at Cam Ranh Bay Air Base in January 1970, the base 
experienced a heavy rocket and mortar attack.

On previous examination reports, the veteran had reported 
rocket and mortar attacks at the Tuy Hoa Air Base.  He also 
at various times described being held at gunpoint by the 
occupants of a vehicle; he characterized these captors as 
Korean soldiers at personal hearings in 1991 and 1993, and on 
VA examination in 1992, while on psychological testing in 
1993 and VA examination in 1999 he reported that they were 
Vietnamese villagers.  He also had claimed that another guard 
shot the civilian on the moped.

The RO has obtained the veteran's service personnel records.  
These indicate that he served with the 31st Security Police 
Squadron at Tuy Hoa Air Base from May 1969 to February 1970.  
His duty titles were Apprentice Security Policeman and 
Installation Patrolman.  The record does not show that the 
veteran was in combat; thus, verification of the veteran 
alleged inservice stressors is critical to his claim for 
service connection to provide credible supporting evidence 
that the claimed stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2000).

The RO also contacted the United States Armed Services Center 
for Research of Unit Records (USASCRUR).  The USASCRUR 
responded in December 1999 with extracts from Air Base 
Defense in the Republic of Vietnam 1961-1973.  

The Air Base Defense report showed that there were no attacks 
at the Tuy Hoa Air Base during the veteran's period of 
Vietnam service from May 1969 to February 1970.  Similarly, 
the veteran's report of heavy enemy rocket and mortar fire on 
Cam Ranh Bay Air Base while he was there for evaluation in 
January 1970 is not supported by the Air Base Defense report, 
which shows only minor attacks on the day before (two enemy 
rounds, no damage and no casualties) and the day after (one 
enemy round, one American wounded) his psychiatric 
evaluation.

VA psychiatric examinations in December 1999 resulted in 
diagnoses of post-traumatic stress disorder.  However, these 
examinations were conducted despite the RO's determination 
that there were no corroborated stressors upon which to base 
such a diagnosis as related to military service.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103) to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The Board 
finds that that obligation was fulfilled in this case:  The 
veteran was provided assistance in obtaining records, 
including personnel records, and VA and private medical 
records; reasonable efforts were made to assist him in 
substantiating his claim (the RO contacted the USASCRUR); and 
he was provided with VA examinations.  

The record indicates that the veteran may well have post-
traumatic stress disorder.  However, for service connection 
to be granted, the statute requires that "credible 
supporting evidence that the claimed in-service stressor 
occurred."  It is on that basis that the veteran's claim 
fails.  The veteran did not participate in combat, and the 
objective evidence does not serve to confirm his claimed 
stressors.  Moreover, as noted above, the veteran's own 
statements as to his Vietnam experiences, which have varied 
widely over the years, are not credible, and the claimed 
stressors, unconfirmed and inconsistent with the findings of 
the USASCRUR, cannot serve as a basis for relating the 
diagnosed post-traumatic stress disorder to military service.

Accordingly, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for post-traumatic stress disorder.  Since the 
weight of the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (2000).

Acquired Psychiatric Disorder- New and Material Evidence

In November 1982, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for an acquired psychiatric disorder; that 
benefit had previously been denied by a rating decisions 
dated in November 1970 and September 1974 from which no 
notices of disagreement were entered.  After notification, 
the November 1982 rating decision was not appealed; it is 
final and may be reopened only by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, 
the Board must consider the evidence added to the record 
since the November 1982 rating decision.

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection for a psychosis may be 
established if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2000).  The regulations also state 
that a personality disorder is not a disability for which 
service connection may be granted.  38 C.F.R. § 3.303(c) 
(2000).

At the time of the November 1982 rating decision, the 
evidence showed that:  inadequate personality with passive-
dependent features was diagnosed during service in January 
1970; the veteran was hospitalized at a VA facility in July 
1970, with a diagnosis of emotional instability with chronic 
alcoholism; the veteran was hospitalized at a VA facility in 
October and November 1971, with a diagnosis of inadequate 
personality disorder with alcohol addiction; the veteran was 
hospitalized at a VA facility from October to December 1972, 
with a diagnosis of emotional instability and habitual 
excessive drinking; in May 1982 the veteran was treated for 
adjustment disorder.

In its November 1982 rating decision, the RO implicitly 
determined that a psychosis was not shown during the first 
postservice year, and that there was no evidence of a nexus 
between the personality disorder diagnosed during his period 
of service and any current acquired psychiatric disorder; 
thus, the claim for service connection for an acquired 
psychiatric disorder had not been reopened.  

Relevant, non-duplicative evidence received since November 
1982 includes:  additional postservice VA and private 
treatment records, showing diagnoses of post-traumatic stress 
disorder and substance abuse with anxiety and depression; 
none of this medical evidence contains a nexus between a 
current acquired psychiatric disorder and the veteran's 
period of service, or demonstrates that a psychosis was 
present during the first postservice year.  

Thus, the medical evidence added to the record since November 
1982 reflects only postservice diagnoses and treatment for 
psychiatric disorders and provides no objective basis to 
relate the current diagnoses to the personality disorder 
noted during service.  As such it does not constitute new and 
material evidence.  The veteran has also submitted his own 
written statements and those of relatives, and hearing 
testimony to the effect that his current psychiatric 
disorders began during service.  These statements are not 
only essentially cumulative of evidence of record in November 
1982, which demonstrated emotional problems since service, 
they are also contradicted by the objective evidence of 
record, and as such are not found to be material.  

While the veteran has submitted various items of evidence 
since the November 1982 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since November 1982 simply does 
not demonstrate a nexus between the personality disorder 
diagnosed during the veteran's period of service and any 
current acquired psychiatric disorder, or that a psychosis 
was present during the first postservice year.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103) to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The Board 
finds that that obligation was fulfilled in this case:  The 
veteran has been provided with medical examinations, and 
relevant private and VA records have been obtained.  The RO 
has furnished the veteran the law and regulations regarding 
what constitutes new and material evidence and he has been 
advised as to the basis upon which the claim was previously 
denied, or the specific matter under consideration.  The 
evidence received, as summarized above, has not proven to be 
material to reopen the veteran's claim.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

